Per Curiam.
To “inveigle” is to persuade to something bad or hurtful, by deceptive arts or flattery; to wheedle; to allure; to entice; to seduce. Webst. *571Die. In a legal sense, (as applicable in this case,) it is to induce a party to come within the jurisdiction of the court by some scheme, subterfuge, fraud, trick, device, or misrepresentation, that he may be served with process. Baker v. Wales, 14 Abb. Pr. (N. S.) 331. Carpenter v. Spooner, 2 Code R. 140, affirmed, 2 Sandf. 717, 3 Code R. 23; Metcalf v. Clark, 41 Barb. 45. The defendant wrote to the plaintiffs from Palmer, Mass., September 17, 1890, that the creditors of a corporation, in which all the parties were interested, would be called together on Friday of the following week. The plaintiffs, under date of September 22d, replied that Mr. Wood, one of the plaintiffs, would like to see him (the defendant) before he went to the meeting. It does not clearly appear where the meeting was to be held, but it was presumably to be held at Palmer, Mass., where the corporation did business. The defendant came to New York, September 30,1890, in answer to the plaintiffs’ letter, and was thereafter and on the same day arrested on the order granted herein. The summons is dated September 16th, and the papers sworn to September 17th, but the order to arrest was not granted until September 30th. The plaintiffs swear that, although they contemplated arresting the defendant, they abandoned the intention until after they had conversed with him on September 30th, and that his statements were so unsatisfactory that they instructed their attorney to proceed with the arrest, and proceedings were thereupon instituted. Where a defendant enters this state voluntarily, he comes at his own risk, and creditors may avail themselves of legal remedies against him. Atlantic, etc., Tel. Co. v. Baltimore & O. R. Co., 46 N. Y. Super. Ct. 377, on appeal, 87 N. Y. 355; Browning v. Abrams, 51 How. Pr. 172, limiting Adriance v. Lagrave, 59 N. Y. 110, and La-grave's Case, 14 Abb. Pr. (N. S.) 333, note. We feel constrained to hold, however, that the letter written by the plaintiffs brought the defendant on to New York, and that while here, under their letter, he was exempt from arrest at their instance. The order appealed from goes too far. It sets aside the order of arrest as well as the service. In this respect the order is erroneous. Metcalf v. Clark, 41 Barb. 45. In so far as it vacates the order of arrest, the order appealed from will be reversed, and in so far as it sets aside the service thereof (the irregularity charged) it will be affirmed, without costs to either party.
MoAdam, C. J., and Van Wyck, J., concur.